Citation Nr: 1423979	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  11-11 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left foot disability.

2. Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1965 to February 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In June 2012, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the proceeding is of record.

In a November 2011 pre-certification review, the Veteran's representative alleged that there was clear and unmistakable error in a May 1966 rating decision denying entitlement to service connection for a left foot disability.  The Board thus finds that the issue of clear and unmistakable error has been raised by the record.  However, while the RO appears to have denied the claim in a February 2012 Supplemental Statement of the Case, it did not issue the Veteran a rating decision notifying him of his appellate rights.  The Board thus finds that this issue has not been properly adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to service connection for a left foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1. A May 1966 rating decision denied service connection for a left foot disability, and the Veteran did not appeal that decision in a timely manner.

2. Evidence received since the time of the final May 1966 rating decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left foot disability.


CONCLUSIONS OF LAW

1. The May 1966 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2. Evidence received to reopen the claim of entitlement to service connection for a left foot disability since the May 1966 denial is new and material.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the claimant of information and evidence necessary to substantiate the claim and redefined VA's duty to assist the claimant in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2013).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Generally, a claim which has been denied in an unappealed RO decision may not be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.; see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need be probative in regard to an element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the RO initially denied the Veteran's claim for entitlement to service connection for a left foot disability in a May 1966 rating decision.  The Veteran did not file a timely appeal to that decision.  Therefore, the rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In the May 1966 rating decision, the RO denied the Veteran's claim on the basis that his disability existed prior to service and was not aggravated by service.


Relevant evidence submitted since the May 1966 rating decision includes VA treatment records, a VA examination, and the transcript of the Veteran's June 2012 hearing.  These documents provide evidence related to the progression of the Veteran's disability and his current diagnoses.  This evidence is both "new," as it had not been previously considered by VA, and "material," as it addresses the basis on which the Veteran's claim was previously denied.  As new and material evidence to reopen a finally disallowed claim has been submitted, the claim is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left foot disability is reopened.


REMAND

The Veteran contends that service connection is warranted for a left foot disability because his disability was aggravated by service.

Upon entrance to service, the Veteran noted a history of foot trouble and a previously sprained ankle.  He was medically discharged from service just a few months later by reason of arthritis due to direct trauma of the left tarsal bones.   Later that same year, he had surgery on his left foot.  He currently has left heel ulceration and pain and stiffness in his left ankle.

The Veteran was afforded a VA examination in July 2010.  The examiner noted that the Veteran's foot condition had gotten progressively worse and that his left ankle was stiff and painful.  The examiner was unable to determine whether the left foot condition was related to service without resort to mere speculation.  The examiner did not explain why resort to mere speculation was necessary.

An addendum opinion was provided in September 2010.  The examiner simply stated that there was no new substantive medical evidence that would override the contemporaneous opinion provided in 1966 that the left ankle condition was not due to or aggravated by military service.  

These opinions are both inadequate, as neither provides a rationale explaining the conclusion.  As such, the case must be remanded for a new examination to properly determine whether the Veteran's foot condition was permanently aggravated by service.  The examiner should consider that the Veteran was deemed fit for service and then had to be medically discharged, with foot surgery following shortly thereafter. 

Additionally, the Veteran mentioned in the July 2010 VA examination that he was treated during service at Fort Snelling, Minnesota.  Also, in November 2010, the St. Cloud VA Medical Center stated that the Veteran's medical records had been sent to Fort Snelling.  Documentation from Fort Snelling is not of record, and the record does not reflect that the RO has undertaken all necessary development to obtain such documentation.  

In light of these circumstances, the claim must be remanded in order to obtain additional evidence and a new VA examination.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding records pertinent to the Veteran's claim, to include the aforementioned Fort Snelling records.  All attempts to procure records should be documented if any records cannot be obtained.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2. Then, schedule the Veteran for a new VA examination by a physician qualified to determine whether the Veteran's left foot condition was permanently aggravated by service.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  

	Based upon the examination results and the review of the Veteran's pertinent history, the examiner should state whether any left foot or ankle disability was permanently worsened beyond the natural progression of the disability while the Veteran was in service.  The examiner should keep in mind that the Veteran was deemed fit for service but later had to be medically discharged due to his left foot disability.  The examiner should also consider that the Veteran had surgery on his left foot less than a year after discharge.   

	The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

3. Undertake any other development determined to be warranted. 

4. Then, re-adjudicate the reopened claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


